Exhibit 10.5.9 SECOND AMENDED AND RESTATED CBL & ASSOCIATES PROPERTIES, INC. STOCK INCENTIVE PLAN SECOND AMENDED AND RESTATED CBL & ASSOCIATES PROPERTIES, INC. STOCK INCENTIVE PLAN WHEREAS, the CBL & Associates Properties, Inc. 1993 Stock Incentive Plan was adopted by the Company on October 27, 1993 (the “Initial Plan”); WHEREAS, the Initial Plan has been amended by Amendment No. 1 on May 1, 1996, Amendment No. 2 on May 3, 2000 and by Amendment No. 3 on May 7, 2002; WHEREAS, the Initial Plan, as amended, was scheduled to terminate on October 27, 2003; WHEREAS, the Awards granted under the Initial Plan, as amended, and the status of the Initial Plan, as amended, were as follows as of March 10, 2003 (the record date for stockholders voting on the adoption of the Amended and Restated Plan, as defined below, and prior to the antidilution adjustment made to reflect the 6/15/05 Stock Split, as defined below): Stock Awards (fully vested on grant or fully vested as of March 10, Deferred Stock Awards (subject to vesting/issuance following March 10, Outstanding Employee Stock Options (vested and non-vested unexercised stock options granted to employees prior to March 10, Non-Employee Directors Shares Outstanding Non-Employee Directors Stock Options20,000 Shares Available For Awards WHEREAS, pursuant to the recommendation of the Corporation’s Board of Directors, the Corporation’s shareholders adopted the Amended and Restated CBL & Associates Properties, Inc. Stock Incentive Plan on May 5, 2003 (the “Amended and Restated Plan”); and WHEREAS, pursuant to the recommendation of the Compensation Committee of the Corporation’s Board of Directors, the Board of Directors adopted that certain Amendment #1 to the Amended and Restated Plan on October 29, 2003, which authorized the granting of up to 100 shares of restricted Common Stock to the Non-Employee Directors of the Corporation in lieu of annual grants of stock options; and WHEREAS, pursuant to the recommendation of the Compensation Committee of the Corporation’s Board of Directors, the Board of Directors adopted that certain Amendment #2 to the Amended and Restated Plan on November 4, 2004, which increased the number of shares of restricted Common Stock that may be granted to the Non-Employee Directors of the Corporation in lieu of stock options; and WHEREAS, effective as of June 15, 2005, acting pursuant to Section 3(b) of the Amended and Restated Plan in conjunction with a two-for-one stock split of the Company’s 1 Common Stock, which was effected in the form of a stock dividend as of such date (the “6/15/05 Stock Split”), the Compensation Committee determined to make appropriate and equitable adjustments to the Amended and Restated Plan and to the number of shares subject to any award and any deferred compensation arrangement outstanding under the Amended and Restated Plan, and to any vesting schedule and exercise price applicable to each such outstanding award, as well as to the total number of shares authorized for issuance under the Amended and Restated Plan, to reflect the 6/15/05 Stock Split and to preserve the intrinsic value of each such award and deferred compensation arrangement outstanding at such time; and WHEREAS, pursuant to the recommendation of the Compensation Committee of the Corporation’s Board of Directors, the Board of Directors adopted that certain Amendment #3 to the Amended and Restated Plan as of May 4, 2010, which amended the terms of the transfer restrictions imposed on restricted common stock granted to Non-Employee Directors to waive the transfer restrictions in the event of the death or disability of a Non-Employee Director; and WHEREAS, pursuant to the recommendation of the Compensation Committee of the Corporation’s Board of Directors and in conjunction with the adopton of Amendment #3 as described above, the Board of Directors also approved, effective as of May 4, 2010, a further restatement of the the Amended and Restated Plan, to be desinated the Second Amended and Restated CBL & Associates Properties, Inc. Stock Incentive Plan (the “Second Amended and Restated Plan”), to create an official version of such plan to be filed as an exhibit to the Corporation’s periodic reports filed with the SEC that incorporates and clearly reflects the changes made by Amendment #1, Amendment #2 and Amendment #3 thereto, as well as by the antidilution adjustments effected in connection with the 6/15/05 Stock Split. NOW, THEREFORE, pursuant to the action of the Board of Directors of the Company on May 4, 2010, the Amended and Restated Plan, as amended by Amendment #1, Amendment #2 and Amendment #3 thereto as described above, as well as by the antidilution adjustments effected in connection with the 6/15/05 Stock Split, is hereby restated in its entirety to reflect such changes, on the terms and provisions set forth below.Notwithstanding the preceding sentence, the terms and provisions of Pre-Amendment Awards, as defined below, continue in force as such terms and provisions existed on the date such Pre-Amendment Awards were made. Effective Date – as a restatement of the original Amended and Restated Plan, as amended, the effective date of this Plan shall remain May 5, 2003, the date the Amended and Restated Plan was submitted tothe Company’s stockholders for vote, as to all provisions hereof other than the changes previously effected by Amendment #1, Amendment #2, Amendment #3 and the antidilution adjustments effected in connection with the 6/15/05 Stock Split, each of which are effective as of their respective dates of adoption by the Corporation’s Board of Directors or by the Compensation Committee of the Corporation’s Board of Directors, as applicable. Expiration Date – the expiration date of this Plan, after which no Awards may be granted hereunder, shall be May 5, 2013; provided, however, that the administration of the Plan shall continue in effect until all matters relating to the payment of Awards previously granted have been settled. 2 SECTION 1. Purpose; Definitions. Purpose.The purpose of the Plan is to give the Company a significant advantage in attracting, retaining and motivating officers, employees and directors of the Company and to provide the Company and is Subsidiaries with the ability to provide incentives more directly linked to the long term profitability of the Company’s businesses and increases in stockholder value thereby strengthening the commitment of the Company’s officers, employees and directors to the welfare of the Company and promoting an identity of interest between stockholders and the Company’s officers, employees and directors. Definitions.For purposes of the Plan, the following terms are defined as set forth below: “Affiliate” means CBL & Associates Management, Inc., and any other corporation or other entity in which the Company has a substantial direct or indirect ownership interest, and designated by the Compensation Committee as such. “Award” means awards/grants of Stock Option(s), unrestricted Stock, Restricted Stock, Non-Employee Director Share(s), Non-Employee Director Stock Option(s) and/or any other stock based awards described in Section 7 below that is made pursuant to the terms of this Plan. “Board” means the Board of Directors of the Company. “Cause” has the meaning set forth in Section 5(a)(ix) below. “Change in Control” shall mean the happening of any of the following events: (i)An acquisition by any individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the then outstanding shares of common Stock of the Company (the “Outstanding Common Stock”) or (B) the combined voting power of the then outstanding voting securities of the Company entitled to vote generally in the election of directors (the “Outstanding Voting Securities”); excluding, however, the following: (I) any acquisition directly from the Company, other than an acquisition by virtue of the exercise of a conversion privilege unless the security being so converted was itself acquired directly from the Company, (II) any acquisition by the Company, or members of the Company’s management, or any combination thereof, (III) any acquisition by any employee benefit plan (or related trust) sponsored or maintained by the Company or any corporation controlled by the Company or (IV) any acquisition by any Person pursuant to a transaction which complies with clauses (A), (B) and (C) of subsection (iii) of this definition; or (ii)A change in the composition of the Board such that the individuals who, as of the effective date of the Plan, constitute the Board (such Board shall be hereinafter referred to as the “Incumbent Board”) cease for any reason to constitute at least a majority of the Board; provided, however, for the purposes of this definition, that any individual who becomes a 3 member of the Board subsequent to such effective date, whose election, or nomination for election by the Company’s stockholders, was approved by a vote of at least a majority of those individuals who are members of the Board and who were also members of the Incumbent Board (or deemed to be such pursuant to this provision) shall be considered as though such individual were a member of the Incumbent Board; but, provided further, that any such individual whose initial assumption of office occurs as a result of either an actual or threatened election contest (as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or threatened solicitation of proxies or consents by or on behalf of a Person other than the Board shall not be so considered as a member of the Incumbent Board; or (iii)The approval by the stockholders of the Company of a Corporate Event as defined in Section 8(a) below; excluding, however, such a Corporate Event pursuant to which (A) all or substantially all of the individuals and entities who are the beneficial owners, respectively, of the Outstanding Common Stock and Outstanding Voting Securities immediately prior to such Corporate Event will beneficially own, directly or indirectly, more than 60% of, respectively, the outstanding shares of common stock, and the combined voting power of the then outstanding voting securities entitled to vote generally in the election of directors, as the case may be, of the corporation resulting from such Corporate Event (including, without limitation, a corporation which as a result of such transaction owns the Company or all or substantially all of the Company’s assets either directly or through one or more Subsidiaries) in substantially the same proportions as their ownership, immediately prior to such Corporate Event, of the Outstanding Common Stock and Outstanding Voting Securities, as the case may be; (B) no Person (other than the Company, any employee benefit plan (or related trust) sponsored or maintained by the Company or any corporation controlled by the Company or such corporation resulting from such Corporate Event) will beneficially own, directly or indirectly, 20%or more of, respectively, the outstanding shares of common stock of the corporation resulting from such Corporate Event or the combined voting power of the outstanding voting securities of such corporation entitled to vote generally in the election of directors except to the extent that such ownership existed with respect to the Company prior to the Corporate Event; and (C) individuals who were members of the Incumbent Board will constitute at least a majority of the members of the board of directors of the corporation resulting from such Corporate Event; or (iv)The approval by the stockholders of the Company of a complete liquidation or dissolution of the Company. “Code” means the Internal Revenue Code of 1986, as amended from time to time, and any successor thereto. “Commission” means the Securities and Exchange Commission or any successor agency. 4 “Common Stock” means common stock, par value $0.01 per share, of the Company. “Company” means CBL & Associates Properties, Inc., Delaware corporation. “Compensation Committee” means the Compensation Committee referred to in Section 2 below. “Corporate Event” shall have the meaning ascribed to that term in Section 8(a) below. “Date of Grant” means the date on which the granting of an Award is authorized or such other date as may be set forth in such authorization. “Disability” means permanent and total disability as determined under procedures established by the Compensation Committee for purposes of the Plan. “Exchange Act” means the Securities Exchange Act of 1934, as amended from time to time, and any successor thereto. “Fair Market Value” means, as of any given date, the mean between the highest and lowest reported sales prices of the Common Stock on the New York Stock Exchange or, if not listed on such exchange, on any other national securities exchange on which the Common Stock is listed or on NASDAQ.If there is no regular public trading market for such Common Stock the Fair Market Value of the Common Stock shall be determined by the Compensation Committee in good faith. “Incentive Stock Option” means any Stock Option intended to be and designated as an “incentive stock option” within the meaning of Section 422 of the Code. “Mature Stock” shall have the meaning ascribed to that term in Section 5(a)(iv) below. “Non-Employee Director Share” means a share of Common Stock granted to Non-Employee Directors as set forth in Section 13 below. “Non-Employee Director Stock Option” means a Stock Option granted to Non-Employee Directors as set forth in Section 13 below. “Non-Qualified Stock Option” means any Stock Option that is not an Incentive Stock Option. “Participant” shall mean any recipient of an Award under this Plan. 5 “Plan” means the Amended and Restated CBL & Associates Properties, Inc. Stock Incentive Plan, as set forth herein and as hereinafter amended from time to time. “Pre-Amendment Awards” means collectively the Deferred Stock Awards set forth in the 4th Whereas clause above, the Outstanding Employee Stock Options set forth in the 4th Whereas clause above, the Non-Employee Director Shares set forth in the 4th Whereas clause above and the Outstanding Non-Employee Director Stock Options set forth in the 4th Whereas clause above. “Restricted Stock” means an Award granted under Section 6 below. “Retirement” means retirement from active employment under a pension plan of the Company, any Subsidiary or Affiliate, or under an employment contract with any of them, or termination of employment at or after age 65 under circumstances which the Compensation Committee, in its sole discretion, deems equivalent to retirement. “Rule 16b-3” means Rule 16b-3, as promulgated by the Commission under Section 16(b) of the Exchange Act, as amended from time to time. “Stock Award(s)” means any award of Common Stock of the Company, whether such award is in the form of Restricted Stock or Stock that is unrestricted. “Stock Option” or “Option” means an option granted under Section 5(a) below. “Subsidiary” means a “subsidiary corporation” within the meaning of Section 424(f) of the Code. “Termination of Employment” means the termination of the Participant’s employment with the Company or any Subsidiary or Affiliate.A Participant employed by a Subsidiary or an Affiliate shall also be deemed to incur a Termination of Employment if the Subsidiary or Affiliate ceases to be such a Subsidiary or Affiliate, as the case may be, and the Participant does not immediately thereafter become an employee of the Company or another Subsidiary or Affiliate. In addition, certain other terms used herein have definitions given to them in the first place in which they are used. SECTION 2. Administration. The Plan shall be administered by the Compensation Committee of the Board as such is presently situated on the Effective Date and as it shall be constituted after the Effective Date throughout the term of this Plan (the “Compensation Committee”).The Compensation Committee is required to be comprised of Independent Directors, as defined by the Board and/or applicable law.If at any time no Compensation Committee shall be in office, the functions of the Compensation Committee specified in the Plan shall be exercised by the Board or by such 6 other committee of the Board; provided any such other committee that shall be charged with the responsibility of exercising the functions of the Compensation Committee hereunder in the absence of the Compensation Committee shall be comprised of not less than two Persons who shall meet the definition of “Independent Director” as set forth above. Subject to Section 14 hereof, the Compensation Committee shall have primary authority to grant Awards pursuant to the terms of the Plan to officers, employees and directors of the Company and its Subsidiaries and Affiliates. Among other things, the Compensation Committee shall have the authority, subject to the terms of the Plan: (a)to select the officers, employees and directors to whom Awards may from time to time be granted; provided that awards to non-employee directors shall be made only in accordance with Section 13 below; (b)to determine whether and to what extent Incentive Stock Options, Non-Qualified Stock Options and Restricted Stock or any combination thereof are to be granted hereunder; (c)to determine the number of shares of Common Stock to be covered by each Award granted hereunder; (d)to determine the terms and conditions of any Award granted hereunder (including, but not limited to, subject to Section 5(a) below, the option price, any vesting restriction or limitation and any vesting acceleration or forfeiture waiver regarding any Award and the shares of Common Stock relating thereto, based on such factors as the Compensation Committee shall determine); (e)to modify, amend or adjust the terms and conditions of any Award, at any time or from time to time, including, but not limited to, with respect to performance goals and measurements applicable to performance-based Awards pursuant to the terms of the Plan; (f)to determine to what extent and under what circumstances Common Stock and other amounts payable with respect to an Award shall be deferred; and (g)to determine under what circumstances a Stock Option may be settled in cash or Common Stock under Section 5(a)(iv) below. The Compensation Committee shall have the authority to adopt, alter and repeal such administrative rules, guidelines and practices governing the Plan as it shall, from time to time, deem advisable, to interpret the terms and provisions of the Plan and any Award issued under the Plan (and any agreement relating thereto) and to otherwise supervise the administration of the Plan. 7 The Compensation Committee may act with respect to the Plan only by a majority of its members then in office, except that the members thereof may authorize any one or more of their number or any officer of the Company to execute and deliver documents on behalf of the Compensation Committee. Any determination made by the Compensation Committee or pursuant to delegated authority pursuant to the provisions of the Plan with respect to any Award shall be made in the sole discretion of the Compensation Committee or such delegate at the time of the grant of the Award or, unless in contravention of any express term of the Plan, at any time thereafter.All decisions made by the Compensation Committee or any appropriately delegated officer pursuant to the provisions of the Plan shall be final and binding on all persons, including the Company and Plan Participants subject to Plan provisions, including but not limited to Section 14 below. SECTION 3.Common Stock Subject to Plan. (a)Number of Shares of Common Stock Available. Subject to adjustment as provided herein, the total number of shares of Common Stock available for distribution pursuant to Awards under the Plan shall be 10,400,000 shares of Common Stock, and the maximum number of shares of Common Stock with respect to which Options may be granted to any Plan Participant during any calendar year shall not exceed 200,000.Shares subject to an Award under the Plan may be authorized and unissued shares or may be treasury shares. (b)Adjustments.Awards granted under the Plan and any agreements evidencing such Awards, the maximum number of shares of Stock subject to all Awards under the Plan, the number of shares of Stock subject to outstanding Awards and the maximum number of shares of Stock with respect to which any one person may be granted Options or stock appreciation rights during any year may be subject to adjustment or substitution, as determined by the Company or the Compensation Committee, as to the number, price or kind of a share of Stock or other consideration subject to such Awards or as otherwise determined by the Company or the Compensation Committee to be equitable: (i) in the event of changes in the outstanding Stock or in the capital structure of the Company by reason of stock dividends, stock splits, reverse stock splits, recapitalizations, reorganizations, mergers, consolidations, combinations, exchanges, or other relevant changes in capitalization occurring after the Date of Grant of any such Award; or (ii) in the event of any change in applicable laws or any change in circumstances which results in or would result in any substantial dilution or enlargement of the rights granted to, or available for, Participants in the Plan; or (iii) for any other reason which the Company or the Compensation Committee determines otherwise warrants equitable adjustment because it interferes with the intended operation of the Plan. 8 Any adjustment to Incentive Stock Options under this Section 3(b) shall take into account that adjustments which constitute a "modification" within the meaning of Section 424(h)(3) of the Code may have anadverse tax impact on such Incentive Stock Options and the Compensation Committee may, in its sole discretion, provide for a different adjustment or no adjustment in order to preserve the tax effects of Incentive Stock Options.Unless otherwise determined by the Company or the Compensation Committee, any adjustments or substitutions under this Section 3(b) shall be made in a manner which does not adversely affect the exemption provided pursuant to Rule 16b-3 under the Exchange Act and any such adjustments or substitutions shall be subject to the provisions of this Plan including, but not limited to Section 9 and
